﻿Allow me at the outset of my statement to express to you, Sir, on behalf of the delegation of the Yemen Arab Republic and on my own behalf, our warmest congratulations on your election as President of the General Assembly at its forty-fourth session. We are fully confident that your wide knowledge, expertise and ability will contribute greatly to the success of the work of the session.
I am also pleased to express through you our heartfelt thanks and warm appreciation to your predecessor, Mr. Dante Caputo, who displayed throughout his presidency over the forty-third session great ability in guiding the proceedings of that session.
The brilliant and efficacious efforts of Mr. Javier Perez de Cuellar with regard to the issues facing the world last year and his good offices in finding suitable and just solutions impel me, on behalf of my country and on my own behalf to express to him our deepest gratitude and wish him further success in all endeavours entrusted to him.
I wish also to congratulate the Under-Secretary-General and all those who work in this international organization, including the peace-keeping forces all over the world, who have dedicated their lives to the service of peace and the preservation of international security. I thank them for their sincere and meritorious efforts on behalf of peace and prosperity of mankind.
The comprehensive and valuable report presented by Mr. Javier Perez de Cuellar on the role of the Organization and the tasks it has carried out throughout last year is cause for optimism. We are confident that our Organization, especially within the framework of the positive changes in the international arena, will be able to carry out its responsibilities in the maintenance of international peace and security and that its ability will be enhanced in order fully to assume the role for which it was formed and prove to the international community that it is the best alternative and the only authority to solve all problems confronting our world today. Thanks in particular to the efforts of the Secretary-General and his associates, the United Nations has proved that the language of dialogue is the only means for achieving justice and consolidating peace. This was made evident in last year's detente on the path of peace concerning a number of international issues, such as Afghanistan, Namibia, Cambodia. Western Sahara and, last but not least, the relative tranquillity manifested on the border between Iraq and Iran by dint of the efforts of the Organization's Observers supervising the cease-fire there, notwithstanding the lack of concrete progress in the peace negotiations between the two countries to achieve a lasting, just and honourable peace in that region, a region that witnessed the longest and most ferocious war since the Second World War. 
This session was convened in an atmosphere of satisfaction and optimism owing to positive developments in international relations and also to the detente achieved between the two super-Powers. Some of the most positive indications of this detente are the continuation of negotiations to reach an overall solution to halt the nuclear-arms race and for general and complete disarmament, together with a mutual understanding and fuller co-operation between the super-Powers in order to eliminate hotbeds of tension and extinguish the flames of war throughout the world. To that end, appropriate and just solutions must be found through peaceful negotiations and by other peaceful means. We believe that co-operation in achieving settlements of disputes by peaceful means, guaranteeing the just and legitimate interests of oppressed peoples, is the most ideal alternative to a policy of confrontation and escalation, which usually pushes the world to the brink of an abyss and therefore has serious implications for the peace, security and stability of the world. All the members of the international family fully realize that ending any conflict inevitably requires that representatives sit down at a negotiating table and remove themselves entirely from the policy of imposed solutions and hegemony.
In this respect, my country reiterates its full support for the total elimination of nuclear weapons by the nuclear-weapon States by the end of this century. We also support the repeated calls for banning nuclear-weapon tests and diverting the tremendous expenditures freed thereby to economic and social development in the interest of mankind as a whole, and particularly of the countries of the third world. No sooner had those countries freed themselves from the shackles of colonial domination than they fell victim to economic subservience as their resources became hostage to the debt problem. They are now subjected to the control of certain creditor States and creditor organizations by means of the prices that are set for their products.
Despite the optimism prevailing on the international scene as a result of the trend towards the peaceful settlement of regional and international problems, the situation in the Middle East is still fraught with danger and poses a threat to peace not only in the region but in the entire world. That situation is the result of the aggressive policy pursued by Israel against the Arab Palestinian people, whose courageous intifadah is about to enter its third year. That heroic people in the West Bank and the Gaza Strip has been confronting the brutal force and oppression of the Israeli occupation only because it is claiming its legitimate tights. The occupying forces respond to those just demands by murder, expulsion, torture, imprisonment and the demolition of houses. The ruthless oppression and suppression are carried out against that people in contravention of human rights and international law and norms. Despite all that, there are those who, while unceasingly proclaiming respect for human rights, at the same time ignore these barbaric practices. In addition, a super-Power abstains from voting on any resolution that condemns the Zionist entity, which the international community has unanimously denounced and condemned. Here I must pay a tribute to, and honour all, those steadfast heroes under the yoke of the Israeli occupation - all those men, women ¡I children and the elderly.
The Yemen Arab Republic wishes to reaffirm its support for the efforts exerted to achieve a just and honourable peace in the Middle East, and in particular for the positive resolutions adopted by the Palestine National Council last November in Algiers. We agree with what was stated by brother Yasser Arafat, the head of the State of Palestine, at the forty-third session of the General Assembly in Geneva, when it convened to consider the item on Palestine. That session was held by our Organization to prove to the entire world the importance of this question and our responsibility in regard to it.
Despite the fact that a whole year has passed since the General Assembly adopted resolutions at that session, and despite all the proposals made by the Palestine Liberation Organization (PLO), the sole and legitimate representative of the Palestine people, displaying a flexible position in response to the call for reason, justice and peace, Israel continues arrogantly to refuse to comply with the international community's resolutions by occupying the Arab territories in the West Bank, the Gaza Strip, the Syrian Golan and southern Lebanon. Israel persists in its acts of aggression against the defenceless Palestinian people. It categorically rejects all the calls for peace based on United Nations resolutions and rides roughshod over such resolutions. This demonstrates once again that for more than 40 years it has been carrying out its colonial settler policy and has had recourse to all types of acts of ruthless oppression and arbitrary actions.
We call on the international community to shoulder its responsibility with regard to the deterioration of the situation in the occupied Arab territories and to compel the Zionist entity to respond to the call for peace by withdrawing immediately from the Arab territories that it has occupied since 1967 and to sit at the negotiating table with the parties concerned, foremost among which is the РLO, the sole and legitimate representative of the Palestinian people, at an international peace conference under the auspices of the United Nations, so that the Palestinian people may regain its tight to return to its homeland, to self-determination and to establish its independent State on its national soil.
Moreover, we repeat that the major responsibility for achievement of that task rests, in the first place, with the five permanent members of the Security Council, in accordance with the provisions of the United Nations Charter.
Proceeding from that premise, my country also reaffirms that it is not sufficient for one country to state that the ball is in Israel's court, while the leaders of the usurper entity continue to play with fire. The responsibility of those who are able to extinguish that fire is no less than the responsibility of those who set the fire in flames.
With respect to the question of Lebanon, the good offices exerted by the tripartite Arab Committee established by the emergency Arab summit conference held in Casablanca give us a reason to be optimistic, because of the response made by all the parties concerned to the good offices of the Tripartite Committee and its endeavours. All the parties have demonstrated their sincere desire for a solution to the Lebanese crisis and their common conviction that it can be arrived at only through political dialogue and by peaceful means, and not by resorting to arms, which has proved futile for the past 13 years. We appeal to all peace-loving countries to exert every possible effort to ensure the success of the endeavours of the Tripartite Arab Committee to put an end to the Lebanese crisis, and to display solidarity with the Lebanese people so that it may preserve its national unity and sovereignty over its territory. An end must be put to the displacement of that people and the fear and suffering it has endured for many years. We also appeal to the international community to exert greater efforts and to bring real pressure to bear on the Zionist entity to induce it to withdraw from Lebanese territory, in accordance with Security Council resolution 425 (1978).
The Yemen Arab Republic appreciates the speedy acceptance by Iraq of Security Council resolution 598 (1987) the Islamic Republic of Iran did not accept it until one year after its adoption. Therefore, we wish to express our grave concern about the continuing state of no war no peace between Iran and Iraq. Intensification of the efforts of our Organization and all peace-loving countries is necessary to move from this situation, so fraught with danger, to direct and continuous negotiations between the two parties concerned in accordance with Security Council resolution 598 (1987). We consider that that resolution provides a comprehensive framework for the achievement of peace and for the removal of all obstacles and barriers to its implementation in letter and spirit, including persuading Iran to accelerate the process of the exchange of prisoners of war between the two parties. That is the ultimate test of good will and reaffirmation of the genuine desire to achieve durable peace and to solve all disputes by peaceful means in order to reach an agreement on a comprehensive and durable peace between the two countries and the return of normalcy to relations between them.
The achievement of peace and stability around the Horn of Africa, the consolidation of the principles of good-neighbourliness and non-interference in the internal affairs of other countries figure prominently in our regional policy. We therefore welcome the positive developments unfolding in relations between the States of the Horn of Africa. We also welcome the policy of co-operation and understanding between fraternal Sudan and the People's Democratic Republic of Ethiopia. My country also supports the new peace initiative announced by the Ethiopian Government on the basis of which negotiations were launched under the auspices of former United States President Mr. Carter. My country welcomes the decision of the two negotiating parties to select from among a number of other capitals as the venue for their negotiations, and reaffirms it will do its best towards the attainment of an honourable and just solution guaranteeing peace stability, co-operation a\d national unity for the prosperity and progress of the peoples of the littoral States of the Red Sea.
Preservation of Afghanistan's sovereignty and territorial integrity, and of its people's right to choose its economic and political system without outside interference or coercion, and strict observance of the Geneva Convention on this issue, represent for my country the keystone of the process of reaching a comprehensive and definitive settlement of the Afghan issue. Taking that as our premise, we wish to express our great satisfaction at the withdrawal of Soviet troops from Afghan territory. We appeal to this international Organization and its Secretary-General to intensify their efforts and make greater use of their good offices to assist in the reaching of a convergence of views between the Afghan parties in conflict so that security and national unity may be restored to the Afghan people and peace and stability nay prevail in the region.
In our opinion ongoing negotiations and dialogue between the two Cypriot communities is the only way to achieve concord and the restoration of unity in Cyprus. The Organization's efforts to achieve a convergence of views between the two communities leading to settlement of their disputes must have our support so that the sovereignty and unity of Cyprus and the security and stability of the region may be preserved.
The negotiations and meetings aimed at settlement of the Kampuchean crisis give us reason for optimism, especially after Viet Nam's declaration on the withdrawal of its troops from Kampuchea. This augurs well for settlement of the crisis in the near future so that the Kampuchean people may exercise its natural right of freedom and sovereignty on its territory in the absence of foreign intervention. As regards the situation on the Korean peninsula, we support efforts to achieve Korean reunification peacefully and democratically.
Apartheid and the racial discrimination practised by the Pretoria regime is the root cause of the conflict, the continuing state of war and the destabilization in southern Africa, end constitutes a serious threat to international peace and security. The racist Pretoria regime still denies the most fundamental rights to the black majority in South Africa. It is pursuing a policy of aggression and interference in the affairs of the States of the area. This has led to destabilization in those States and is a hindrance to the efforts at economic development of the peoples of the region. The international community is duty-bound to provide moral and material support for the militant people of South Africa and to bring full pressure to bear on the racist South African regime to make it comply with the resolutions of the General Assembly and the Security Council.
Positive steps have been made towards implementation of the United Nations plan for the independence of Namibia, credit for which goes to the efforts of our international Organization and its Secretary-General in the face of the challenges and barriers set up by the racist Pretoria Government to prevent the Namibian people from gaining its freedom and independence. On behalf of my country, I express gratification at the launching of the United Nations plan for Namibian independence, and at the same time I call on all the countries of the world, especially the major Powers, to stand by the efforts our Organization is making under the Namibian independence plan in accordance with Security Council resolution 43 5 (1978) to provide a favourable environment for free and fair elections to be held in all the provinces of Namibia. 
The important and positive developments taking place in Latin America are characterized by democratic principles and political harmony, and the settlement of disputes by peaceful means. Moreover there is mutual respect for the right of the States of the continent to choose political and economic systems that suit their conditions and realities. There also exists a commitment not to interfere in the internal affairs of any State. All this requires that our Organization and the countries of the world support such efforts aimed at the achievement, once and for all, of peace and stability.
The halting and banning of nuclear tests is one of the priorities of nuclear disarmament. In this respect we welcome the efforts of more than 40 countries directed at the holding of an international conference to amend the Partial Test Ban Treaty and make it a comprehensive convention banning nuclear tests. We also support the call to prevent an armaments race in outer space. As it is the common heritage of mankind, it should be used exclusively for peaceful purposes. Proceeding from this premise, our international Organization has to play its rightful role in the field of disarmament and the non-militarization of outer space, together with the establishment of a stringent inspection system, to pave the way for further special sessions on disarmament.
We in the Arab Yemen Republic are keen on reaffirming each and every year from this rostrum our stance on the paramount importance of keeping the Indian Ocean and its natural extensions free of the military presence of any foreign State and to turn it into a zone of peace, security and international co-operation, free of the threat of nuclear and chemical weapons. We also support the proposal to hold an international conference on this subject in the city of Colombo, capital of Sri Lanka, next spring.
The progress achieved at the Paris Conference on Disarmament on the complete elimination of chemical weapons in which the signatories to the Geneva Protocol of 1925 and other interested States participated, has proved beyond any doubt that the States of the world are convinced of the necessity of signing a general and comprehensive convention on the banning of the production, development, use and stockpiling of all chemical weapons and on their final destruction.
In this respect my country wishes to express its deep concern over the international community's indifference to the Zionist entity's refusal to subject all its nuclear installations to international control which has encouraged this entity to continue in this course and to conduct tests on long-range missiles, increasing the anxiety and destabilization hanging over the Middle East and the eastern Mediterranean, the main cause of which was and still is Israel.
Significant events relating to international security have taken place and led to new directions in international relations. Serious negotiations have replaced direct conflicts. However for peace and security to prevail  the international community has to intensify its efforts. All countries of the world should participate and contribute equally.
I wish to reaffirm on behalf of my country that there is a close link between disarmament and international detente and respect for the purposes and principles of the United Nations Charter. If this is coupled with the strict observance of the principles of equality in sovereignty among States, the settlement of disputes by peaceful means, non-recourse to the threat or use of force in international relations, respect for the right of all countries to self-determination and national independence, endeavours to achieve economic and social development, the elimination of colonialism, Zionism, racial discrimination, non-intervention in the internal affairs of States, and respect for human rights, peace and security can prevail.
International peace and security cannot be achieved without the economic development of all countries of the world. The exacerbation of the development problems of developing countries threatens the positive gains that have been made in the field of international relations.
The acute discrepancy between the astronomical military expenses on the one hand and the dire poverty in many developing countries on the other reaffirms the importance of stressing the concept of the link between disarmament and development in the third world·, but the bitter fact remains that the present international economic situation is still criticized and characterized by disequilibrium. The gap between the developed a\d developing countries is ever widening as a result of the disequilibrium in the terms of trade, the debt crisis, the higher interest rates and the collective trade barriers to which the developed countries have recourse. 
In addition, the reverse flow of resources from the developing countries to the developed countries poses a danger to international peace and security and a concrete barrier to the growth and development of the developing countries. Therefore, as much as we are interested in the outstanding political problems of the world, we are equally interested in the world's economic problems. Hence, we wish to reaffirm that the present international economic system needs to be amended and a new international economic order established based on equality amongst all the countries of the world, a system which would narrow the gap between the industrialized rich world and the impoverished third world.
My country maintains that the suffering of the third-world countries through a stifling economic crisis and an economic situation characterized by disequilibrium and inequity requires that the international community intensify its efforts and strengthen co-operation in order to rebuild international economic relations on the basis of equity, justice and equal opportunity.
We also maintain that it is necessary to hold an appropriate international forum, under the auspices of the United Nations, with the participation of the international financing institutions and the international banks, with the aim of defining concrete solutions to the crisis resulting from the foreign debt problem, in the framework of a favourable environment for continuous development and relief of the debt burden of developing countries which blocks their development and progress.
In conclusion, I wish to indicate that the democratic march on the path of development and the achievement of Yemeni unity is increasing and becoming more solid day after day due to the wisdom of its political leadership, as represented by President Ali Abdullah Saleh, President of the Yemen Arab Republic, Commander-in-Chief of the armed forces and Secretary-General of the General Popular Conference. I also wish to commend the historical steps taken by my country, together with the brotherly countries of the Hashemite Kingdom of Jordan, the Republic of Iraq and the Arab Republic of Egypt, in February of this year by establishing the Arab Co-operation Council, which aims at achieving the highest degree of co-operation, co-ordination and integration amongst its four members in the economic, cultural and social fields. The aim is to achieve comprehensive co-operation and integration amongst all the Arab countries, especially with the Gulf Co-operation Council and the Maghreb Union.
In conclusion, I wish to reaffirm our readiness to co-operate with you, Sir, in order to achieve the goals and purposes of this session of the General Assembly, through which we are seeking the prosperity, security and progress of humanity.
